NELSON, District Júdge,
in delivering the opinion of the court, said that “other persons,” in section 1419 [Rév. St U. S.], meant persons capable of making such a contract, and that McNulty’s Case [Case No. 8,917] was conclusive on him on this, and he declined to follow Collins’ Case, 25 How. Pr. 157, in which the enlistment under the precise facts of the case before him was held valid. The minor was ordered to be discharged upon refunding to the United States the amount of the advance made upon enlistment